Exhibit 10.38

SECRETARY’S CERTIFICATE

OF

SYKES ENTERPRISES, INCORPORATED

I HEREBY CERTIFY that I am the duly elected Secretary of Sykes Enterprises,
Incorporated (the “Company”), and that the following is a true and correct copy
of the resolutions duly adopted at a meeting of the Board of Directors of the
Company held on May 18, 2016; and, I further certify that the said resolutions
remain in full force and effect as of the date hereof and have not been amended
or revised in any respect:

WHEREAS, the Company has previously adopted the Sykes Enterprises, Incorporated
Deferred Compensation Plan which was Amended and Restated on January 1, 2016
(the “Plan”); and

WHEREAS, the Company is authorized and empowered to amend the Plan; and

WHEREAS, the Board of Directors deems it advisable and in the best interests of
the Participants to amend the Plan.

NOW, THEREFORE, BE IT RESOLVED that the First Amendment to the Plan, be, and it
hereby is, approved, ratified and adopted in all respects to be effective as of
June 30, 2016.

BE IT FURTHER RESOLVED that the appropriate officers be, and they hereby are,
authorized and directed to execute such documents and to take such further steps
as they deem necessary or desirable to implement such resolutions.

IN WITNESS WHEREOF, I have hereunto set my hand this 18th day of May, 2016.

 

SYKES ENTERPRISES, INCORPORATED

By:

 

/s/ James T. Holder

  Secretary



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE

AMENDED AND RESTATED SYKES ENTERPRISES, INCORPORATED

DEFERRED COMPENSATION PLAN

This First Amendment to the Sykes Enterprises, Incorporated Amended and Restated
Deferred Compensation Plan is made and entered into by Sykes Enterprises,
Incorporated (the “Company”) this 18th day of May, 2016, and shall be effective
for all purposes as of June 30, 2016.

W I T N E S S E T H:

WHEREAS, the Company has previously adopted the Sykes Enterprises, Incorporated
Amended and Restated Deferred Compensation Plan (the “Plan”); and

WHEREAS, pursuant to the terms of the Plan, the Company is authorized and
empowered to amend the Plan; and

WHEREAS, the Company has determined that it is appropriate to amend the Plan to
limit the amount of elective deferrals.

NOW, THEREFORE, paragraphs 2.02(a) and 2.02(b) of the Plan is hereby amended to
read as follows and shall apply with respect to elections made on Participation
Agreements delivered to the Plan Administrator to be effective June 30, 2016:

 

  2.02    (a)

For any Fiscal Year, other than the Fiscal Year in which a Participant first
becomes entitled to participate in the Plan, a Participant may elect to defer a
specific percentage (between 1% and 80%) of his base compensation or commissions
and/or bonus earned during such Fiscal Year (regardless of when paid) as
provided herein. Such election shall be made by the execution and delivery to
the Administrator (or its agent) of a Participation Agreement prior to the first
day of such Fiscal Year. Such election shall become effective with respect to
base compensation, commissions and/or bonuses earned after such Fiscal Year
begins. An election to defer under this Section 2.02(a) shall continue to apply
to base compensation or commissions and/or bonuses earned in subsequent Fiscal
Years, unless such election is modified by the Participant. Any modification
shall be effective for the next Fiscal Year and shall be made through the
execution and delivery of a new Participation Agreement.

 

            (b)

For the Fiscal Year in which an individual is first designated as eligible to
participate in the Plan, pursuant to Section 2.01, the Participant may elect to
defer a specific percentage (between 1 % and 80%) of his base compensation or
commissions and/or



--------------------------------------------------------------------------------

 

bonus to be earned for the remainder of the Fiscal Year, a Participation
Agreement must be submitted by the Participant to the Administrator (or its
agent) no later than thirty (30) days following the January 1 or July 1,
whichever is applicable, on which such individual becomes designated as an
eligible Participant. Any such election made in such Participation Agreement
shall be effective only with regard to base compensation or commissions and/or
bonuses earned after the date the Participation Agreement is submitted to the
Administrator. If a newly eligible Participant does not submit a Participation
Agreement within such period of time, such Participant will not be eligible to
elect to defer compensation except in accordance with Section 2.02(a) above. An
election to defer (or not to defer) under this Section 2.02(b) shall continue to
apply to base compensation or commissions and/or bonuses earned in subsequent
Fiscal Years unless such election is modified by the Participant. Any
modification shall be effective for the next Fiscal Year and shall be made
through the execution and delivery of a new Participation Agreement.

IN WITNESS WHEREOF, this First Amendment has been executed and is effective as
of the date set forth herein.

 

SYKES ENTERPRISES, INCORPORATED

By:

 

/s/ James T. Holder

  James T. Holder, EVP   “COMPANY”

 

2